Citation Nr: 0030903	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  94-13 828	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for urinary 
incontinence.

2.  Entitlement to an increased rating for right-sided 
cervical radiculopathy, currently assigned a 20 percent 
disability rating.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from May 1959 to May 1981.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in February 1998, when it was remanded for 
additional evidentiary development.  Such development having 
been completed, the case has been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  The veteran's urinary incontinence did not have its 
inception during service or for many years thereafter and is 
not related to his service-connected cervical spine 
disabilities.

2.  The evidence does not reflect greater than mild 
incomplete paralysis of the upper radicular nerves of the 
major extremity resulting from right cervical radiculopathy.


CONCLUSIONS OF LAW

1.  Service connection for urinary incontinence is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.310 (2000).

2.  A disability rating greater than 20 percent for right 
cervical radiculopathy is not warranted.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for urinary incontinence.

Service connection may be granted for a disability resulting 
from injury suffered or disease contracted in line of duty.  
38 U.S.C.A. § 1110.  Disability which is proximately due to 
or the result of a service-connected disease or injury also 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310.

The veteran contends his urinary incontinence is related to 
nerve impairment caused by his service-connected cervical 
spine pathology.  He asserts that service connection for 
urinary incontinence is warranted on a secondary, or 
proximate causation basis.  He alternatively asserts that his 
urinary incontinence had its inception during the last years 
of his active service.

During the December 1997 hearing on appeal, the veteran 
testified that he felt his urinary incontinence was related 
to his extensive cervical spine symptomatology.  He also 
testified that he recalled having problems with urinary 
incontinence during service, in 1978.  He further stated that 
he was seeking treatment at the VA, but that the physicians 
had not yet arrived at a diagnosis to explain his problem.

Review of the veteran's service medical records reveals 
several pertinent entries.  An August 1978 entry shows that 
the veteran denied bladder disturbance.  Similarly, an 
October 1980 neurological consultation report reflects that 
the veteran had no bowel or bladder complaints at that time.  
On the medical history portion of the general medical 
examination conducted in conjunction with the veteran's 
retirement from service, he denied problems with frequent or 
painful urination and bedwetting.

Records subsequent to service do not reflect that the veteran 
reported the presence of urinary incontinence until many 
years after service.  He first raised the issue before the VA 
during an RO hearing in September 1994.

Because the question of the etiology of the veteran's urinary 
incontinence is one of a medical nature, the Board remanded 
the issue in February 1998 to obtain medical clarification.

The report of a VA genitourinary examination conducted in 
October 1998 reveals that the veteran complained of urinary 
frequency and hesitancy.  He reported to the examiner that he 
had been experiencing these problems since before his 
cervical spine surgery in 1990.  He also reported that he 
took prescription medication for an enlarged prostate.  
Following a clinical examination in which the prostate was 
noted to be slightly enlarged, the examiner rendered 
diagnoses of benign prostatic hypertrophy and incontinence.  
A voiding cystogram was conducted, which showed the bladder 
and urethra to be normal, with no spastic bladder.  The 
examiner commented that if the veteran's hesitancy, urgency, 
dribbling, and incontinence had been caused by a neurological 
problem, it would be expected that he would suffer from anal 
problems, diarrhea, and loose anal reaction in addition to 
the urinary problems.  Because the cystogram revealed the 
bladder to be normal and because the veteran did not have 
anal problems, the examiner concluded that the veteran's 
urinary incontinence was caused by benign prostatic 
hypertrophy, rather than any neurological complications 
related to the veteran's cervical spine disability.

Following our review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for service connection for urinary 
incontinence, either on a direct basis or a secondary basis.  
The contemporaneous service medical records do not reflect 
complaints of urinary incontinence during service.  Rather 
the separation examination report bears the veteran's own 
affirmation that he had no such problems at that time.  
Similarly, there is no evidence tending to show the presence 
of underlying prostatic hypertrophy during service.  
Subsequent medical records reflect complaints of urinary 
incontinence and the diagnosis of benign prostatic 
hypertrophy more than a decade after the veteran's discharge 
from service.  Although the veteran testified under oath that 
he began experiencing urinary incontinence during service, 
the contemporaneous medical records to the contrary must be 
accorded greater probative value than the veteran's 
recollection many years later in the context of a claim for 
monetary benefits.  

The October 1998 VA examination report is the most probative 
piece of evidence as to the etiology of the veteran's urinary 
incontinence.  In his report, the examiner based his 
conclusion that the veteran's urinary incontinence was 
unrelated to his service-connected cervical spine disability 
on a review of the veteran's medical record, a 
contemporaneous clinical examination, and the results of 
medical testing, as well as his own medical expertise.  None 
of the other medical evidence contained in the file is as 
comprehensive or informed as the October 1998 opinion.  

The veteran has testified and asserted his belief that his 
urinary incontinence is related to his service-connected 
disability.  Generally, lay persons ostensibly untrained in 
medicine can provide personal accounts of symptomatology, but 
cannot provide evidence constituting a medical conclusion, 
such as an opinion as to the medical characteristics of 
symptoms or the etiology of a disease.  For the most part, 
medical testimony must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Layno v. Brown, 5 Vet. App. 465, 469 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Thus, as the preponderance of the evidence is against the 
veteran's claim for direct and secondary service connection, 
the claim must be denied.  In reaching this determination, 
the Board has given due consideration to the provisions of 
the recently-passed Veterans Claims Assistance Act of 2000 
[Pub. L. No. 106-475, 114 Stat. 2096 (2000)], as those 
provisions impact upon the adjudication of the veteran's 
current claim.  However, following a thorough review of the 
record, the Board is satisfied that the VA has met its "duty 
to assist" the veteran in the development of all facts 
pertinent to his claim.  This is to say that the VA has made 
all reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim, including the 
scheduling of a VA examination or examinations and the 
obtaining of a medical opinion.  Under such circumstances, no 
further assistance to the veteran is required in order to 
comply with the VA's duty to assist him mandated by the 
aforementioned legislation.


Entitlement to an increased rating for right-sided cervical 
radiculopathy.

The RO granted service connection for residuals of a cervical 
diskectomy (C6-C7) with a history of radiculopathy effective 
in July 1992.  At that time, a 10 percent disability rating 
based upon slight limitation of motion in conjunction with 
neck pain was assigned.  Effective in September 1992, this 
rating was increased to 60% by a hearing officer, based upon 
medical records showing the veteran had persistent symptoms 
of neck pain, radiculopathy of the right upper extremity, and 
headaches resulting in pronounced impairment.  By rating 
decision of May 1997, a separate 20 percent disability rating 
was assigned for the neurological impairment arising from 
right sided cervical radiculopathy.  It is solely this 
neurological rating which is at issue here, as the veteran 
has not perfected an appeal as to the 60 percent disability 
rating assigned to the orthopedic residuals of the cervical 
diskectomy.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.
Impairment of the upper radicular group is evaluated under 
Diagnostic Code 8510.  Under this Diagnostic Code, the 
currently-assigned 20 percent rating reflects mild incomplete 
paralysis of the upper radicular nerves of the major 
extremity.  A 40 percent rating is assigned for moderate 
incomplete paralysis; and where there is severe incomplete 
paralysis, a 50 percent evaluation will be awarded.  If there 
is complete paralysis, where all shoulder and elbow movements 
are lost or severely affected, but the hand and wrist 
movements are not affected, a 70 percent evaluation will be 
assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8510.  

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510 through 
8540.  

The record shows that the veteran is right-handed; thus, his 
right arm is his major upper extremity.  

Pursuant to the Board's February 1998 remand, records 
reflecting recent medical treatment were obtained and the 
veteran underwent a VA examination for purposes of 
compensation in October 1998.  The outpatient treatment 
records show that the veteran takes various medications for 
control of pain and that he has been furnished with a 
cervical collar.  Also of record is the report of a nerve 
conduction study performed in September 1998, which shows 
that each nerve tested had normal conduction.  The test 
results were interpreted as showing no evidence of right arm 
mononeuropathy, polyneuropathy, or radiculopathy of the right 
C5-8 nerve roots.

According to the report of the October 1998 VA examination, 
the veteran complained of constant pain through his neck 
area, which radiated down into his shoulder and upper arm.  
He stated that the shoulder and upper arm pain was 
intermittent and only occurred when he used the arm and moved 
his shoulder.  Following the clinical examination and review 
of the veteran's medical records, the examiner concluded the 
veteran does not suffer from cervical radiculopathy at this 
point;  

It is my feeling from the examination 
that most of his problems are coming from 
the right shoulder right now, as the pain 
down the arm only occurs when I move the 
shoulder.  I think the weakness again is 
due to pain related to moving the arm.  I 
do not see any evidence of radiculopathy.

In the absence of demonstrated cervical radiculopathy, a 
disability rating greater than 20 percent is not appropriate 
as the impairment cannot be said to represent greater than 
mild incomplete paralysis of the upper radicular nerves of 
the major extremity.  The preponderance of the evidence is 
thus against the veteran's claim for an increased disability 
rating.  Without greater neurological deficit related to the 
veteran's service-connected disability, a rating greater than 
20 percent cannot be awarded based upon the relevant 
peripheral nerve diagnostic code.  38 C.F.R. § 4.124a, Code 
8510. 


ORDER

Service connection for urinary incontinence is denied.

A disability rating in excess of 20 percent for right sided 
cervical radiculopathy is denied.



		
	S. F. Sylvester
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

